Citation Nr: 1016974	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  04-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




REMAND

The Veteran had active military service from January 1955 to 
March 1958 and from August 1966 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and February 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

The Board most recently addressed the case in June 2009 when 
it remanded the claims for additional development.  The Board 
remanded the claims to comply with a November 2008 joint 
motion for remand that was filed by the Veteran's 
representative and VA General Counsel with the United States 
Court of Appeals for Veterans Claims (Court).  

The Court has held that a remand by the Board confers on a 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.

When the case was in remand status, the RO completed a 
substantial amount of the development that was set forth in 
the June 2009 remand.  The RO sent a letter to the Veteran 
allowing him an opportunity to provide more information that 
comes to mind regarding details surrounding the in-service 
stressors pertaining to his PTSD claim.  See 38 C.F.R. 
§ 3.304(f) (2009).  The RO located and associated with the 
claims file any temporary folders that were being maintained 
at the RO.  The RO also obtained the Veteran's more recent 
treatment records from the VA Medical Centers in Grand 
Island, Lincoln, and Omaha, Nebraska.  Lastly, the RO 
scheduled the Veteran for a VA psychiatric examination in 
connection with the PTSD claim that was conducted in January 
2010.

One aspect of the instructions in the Board's remand was for 
the RO to undertake necessary development to independently 
verify the Veteran's alleged stressful experiences, to 
include contacting the United States Army and Joint Services 
Records Research Center (JSRRC) or other appropriate agency, 
in connection with the PTSD claim.  In December 2009, the RO 
was able to obtain the Veteran's personnel file.  That same 
month, the RO created a memorandum for the claims file that 
indicated that a formal finding had been made that there was 
insufficient information to send JSRRC the file to allow for 
meaningful research to corroborate the stressors associated 
with the Veteran's claim.  The finding was made primarily 
based on supplemental information that was provided by the 
Veteran subsequent to the remand.  However, there was 
additional information pertaining to the alleged stressors 
that had previously been associated with claims file.

Despite the RO's memorandum, the Board specifically 
identified what was to be researched via JSRRC in the June 
2009 remand.  A record search was to be made concerning the 
information provided by the Veteran in a September 2005 
statement.  The search was to encompass the time period 
November 1966 to February 1967, if possible.  If a narrower 
range was required, January 1967 was to at the least be 
included.  JSRRC, or another appropriate agency, was to be 
asked to verify the mortar and sniper attacks at Da Nang and 
Chu Lai.  Additionally, JSRRC was to verify whether the 
Veteran or his unit drove supply convoys out of Red Beach 
that resulted in civilian deaths.  Any additional action 
necessary for independent verification of the particular 
alleged stressor(s), to include follow-up action requested by 
the contacted agency was to be accomplished.  Any negative 
search results were to be documented.

Given that the stressor verification remand instruction was 
not completed, the Board finds it necessary to remand the 
case in order to ensure compliance with the terms of the June 
2009 remand.  See Stegall, 11 Vet. App. at 271.  The Board 
notes that the instruction was included to comply with the 
November 2008 joint motion for remand.  On remand, another 
memorandum of a formal finding that there is a lack of 
insufficient information to send JSRRC the claims file should 
not be created unless JSRRC informs the RO that such is the 
case.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake any necessary development 
to independently verify the alleged 
stressful experiences (identified in the 
Veteran's September 2005 statement), to 
include contacting JSRRC or other 
appropriate agency.  A record search 
should encompass the time period from 
November 1966 to February 1967.  If a 
narrower date range is required, 
January 1967 should at least be included.  
Ask the agency to verify the mortar and 
sniper attacks at Da Nang and Chu Lai.  
Also, ask the agency to verify whether 
the Veteran or his unit drove supply 
convoys out of Red Beach that resulted in 
civilian deaths.  Any additional action 
necessary for independent verification of 
the particular alleged stressor(s), to 
include follow-up action requested by the 
contacted agency, should be accomplished.  
If a search for corroborating information 
leads to negative results, this should be 
documented in the claims file.  A 
memorandum of a formal finding that there 
is a lack of insufficient information to 
send JSRRC the claims file should not be 
created unless JSRRC informs the RO that 
such is the case.

2.  Undertake any additional development 
deemed necessary in connection with the 
PTSD and TDIU claims.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

